—Judgment unanimously affirmed. Memorandum: Supreme Court properly denied defendant’s suppression motion. While responding to a report of shots fired at about 5:30 a.m. in the Reed Street vicinity, a high crime area, two Buffalo police officers observed defendant and another male running north on Reed Street. Defendant handed an object to a third male also headed north on Reed Street, who put the object in his left pocket. The report of shots fired coupled with the observations of the officers provided them with a founded suspicion that criminal activity was afoot sufficient to approach and make inquiry (see, People v Hollman, 79 NY2d 181, 184-185). Because the report concerned shots fired, the officers were entitled to stop and frisk defendant for their personal safety (see, People v Brooks, 65 NY2d 1021, 1023). When the other officer asked the third *872male what defendant had handed him, he replied that it was a gun, and removed a gun from his left pocket. At that point, there was probable cause to arrest defendant. The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Burns, J. — Criminal Possession Weapon, 3rd Degree.) Present — Lawton, J. P., Hayes, Wisner, Pigott, Jr., and Callahan, JJ.